DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
            Applicant’s amendment necessitated new grounds of rejection. 
This action is made final in view of the new grounds of rejection.      

                                                        Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to” or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to” or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Specification Objection
            The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The above are only examples of such informalities.  The Applicant is required to review the entire Specification and correct all such informalities.

Claim Objections
Claim 15 objected to because of the following informalities: (wrong dependency). Appropriate correction is required.
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.

                                                       Reference of prior art
Ehlers et al.  (US 20140008492, cabin section).
Cuddy et al.  (US 20140355282, AIRCRAFT PASSAGEWAY STORAGE UNITS).
Boenning et al.  (US 20140209741, Aircraft monument comprising an integrated cabin attendant seat and aircraft area).
Schoner.  (US 20170309136, REGISTRY VERIFICATION FOR A MECHANIZED STORE).
Eckel et al.  (US 20110309746, MODULAR LIGHT EMITTING DIODE SYSTEM FOR VEHICLE ILLUMINATION).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 5, 9 and 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehlers in view of Cuddy.

Re claim 1    Referring to the figures and the Detailed Description, Ehlers discloses: A multimode transformable monument system, comprising: at least a first monument and a second monument positionable between a floor and a ceiling of an aircraft on either side of a lateral aisle of the aircraft (items 13, 13' and 4). 
the first monument and the second monument each having an inward side adjacent to the lateral aisle and an outward side opposite the inward side (items 13, 13' inward side adjacent 4 and the outward side opposite the inward side), 
However Ehlers fails to teach as disclosed by Cuddy:  the first monument and the second monument each comprising one or more exterior panels  configured to define a passenger socialization space when in a deployed state by reversibly pivoting from the [[inner]] inward side relative to a substantially vertical rotational axis from [[the]]_a stowed state to the deployed state (Cuddy fig. 4, item 404 is a door that a substantially vertical rotational axis as suggested in the drawings when added to the first monument and the second monument and the passenger socialization is between modified items 13, 13'). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Cuddy teachings of the first monument and the second monument each comprising one or more exterior panels  configured to define a passenger socialization space when in a deployed state by reversibly pivoting from the inward side relative to a substantially vertical rotational axis from a stowed state to the deployed state into the Ehlers to provide sufficient space for the attendant seat when occupied.

Re claim 2    Referring to the figures and the Detailed Description, Ehlers, as modified above, discloses:  The multimode transformable monument system of claim 1, wherein: the lateral aisle is defined by at least one exit door of the aircraft (Cuddy item 116); and each of the one or more exterior panels is configured to at least partially obstruct the exit door (Cuddy fig. 4, items 404 and 116). 

Re claim 5    Referring to the figures and the Detailed Description, Ehlers, as modified above, discloses:   The multimode transformable monument system of claim [[4]]_1, wherein the one or more exterior panels include: at least one first storage compartment accessible from the passenger socialization space when the associated exterior panel is in the deployed state (Cuddy fig. 4, items doors 404 of compartment of modified items 13, 13' are accessible from the passenger socialization space between items 13, 13'  when the associated exterior panel is in the deployed state). 

Re claim 9    Referring to the figures and the Detailed Description, Ehlers, as modified above, discloses:    The multimode transformable monument system of claim 1, further comprising: at least one second storage compartment  disposed within either the first monument or the second monument and accessible from the passenger socialization space when at least one of the one or more exterior panels is in the deployed state. (Cuddy items 408 and 406). 

Re claim 15    Referring to the figures and the Detailed Description, Ehlers, as modified above, discloses:  The multimode transformable monument system of claim 13, wherein the one or more exterior panels include at least one locking latch configured to secure the associated exterior panel to one or more of the floor, the first monument, and the second monument. (Cuddy 413).

Claim(s) 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehlers in view of Cuddy and further in view of Boenning.

Re claim 7    Referring to the figures and the Detailed Description, Ehlers, as modified above, fails to teach as disclosed by Boenning:   The multimode transformable monument system of claim 1, further comprising: at least one deployable seat attached to the inward side of at least one of the first monument or the second monument, the deployable seat capable of accommodating a crewmember when the one or more exterior panels  are in the stowed state (Boenning item 18). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Boenning teachings at least one deployable seat attached to the inward side of at least one of the first monument or the second monument, the deployable seat capable of accommodating a crewmember when the one or more exterior panels  are in the stowed state into the Ehlers, as modified above,  to provide the attendant seat without an additional support structure to reduce weight.

Claim(s) 10 and 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehlers in view of Cuddy and further in view of Schoner.

Re claim 10    Referring to the figures and the Detailed Description, Ehlers, as modified above, fails to teach as disclosed by Schoner:  The multimode transformable monument system of claim 1, wherein the second storage compartment is accessible via at least one door (102, 306), further comprising: at least one inventory sensor disposed within the second storage compartment (100), the inventory sensor configured to detect a removal of an item stored within the second storage compartment (100). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Schoner teachings of the second storage compartment is accessible via at least one door, further comprising: at least one inventory sensor disposed within the second storage compartment, the inventory sensor configured to detect a removal of an item stored within the second storage compartment into the Ehlers, as modified above,  to provide up to date inventory of the stored items.

Re claim 11    Referring to the figures and the Detailed Description, Ehlers, as modified above, discloses:    The multimode transformable monument system of claim 10, wherein the inventory sensor includes a camera communicatively coupled to a network of the aircraft (Schoner 120), the camera configured to: capture at least one image corresponding to the removal; and forward the captured image to the network (Schoner item 850 and ¶ 0086). 

Claim(s) 12   is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehlers in view of Cuddy and further in view of Eckel.

Re claim 12    Referring to the figures and the Detailed Description, Ehlers, as modified above, fails to teach as disclosed by Eckel:  The multimode transformable monument system of claim 1, further comprising: at least one edge lighting element communicatively coupled to a network of the aircraft, the edge lighting element capable of generating luminous output and configured to at least one of activate, deactivate, and adjust the luminous output based on one or more of a time, a flight segment, and command input provided to the network by a crewmember (abstract, ¶ 0013, 0014). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Eckel teachings of at least one edge lighting element communicatively coupled to a network of the aircraft, the edge lighting element capable of generating luminous output and configured to at least one of activate, deactivate, and adjust the luminous output based on one or more of a time, a flight segment, and command input provided to the network by a crewmember into the Ehlers, as modified above,  to provide a simple low cost and low weight lighting solution taking a focus on the use of the latest LED technology, with minimized power consumption, long lifetime, and high reliability.

Response to Arguments
        Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Point of Contact
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642